DETAILED ACTION

This action is responsive to Applicant’s reply filed on 17 September 2021 (hereinafter “Reply”). This action is made Final.

Status of the Claims
Claims 1-3, 10-11, 13-18, and 21 are currently amended.
Claim 6 has been canceled.
Claims 1-5 and 7-21 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 20-21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Von Hilgers, WO 2011/11732 A1.
Regarding claim 17, Von Hilgers teaches a method comprising:
Displaying a scrollable set of search results in a viewport, wherein the set of search results represents a reduced set of ranked search results responsive to a query. Von Hilgers at 3, 5, claim 1 (“Sending, at least partially, the list of search results to the user”), fig. 1.
While waiting for a scroll action or link selection: calculating, for each result in the set of search results that has content visible in the viewport, a respective dwell score. In Von Hilgers, dwell scores (i.e., “dwell times”) for each visible result may be monitored and recorded. Von Hilgers at 3-4, figs. 1-3, claim 1 (“Monitoring the user’s interactions with the sent results”).
[While waiting for a scroll action or link selection:] updating ranking signals of the ranked search results based on the respective dwell scores, wherein the updated ranking signals are used to generate a next set of search results responsive to the query responsive to a request for a next page of search results. In Von Hilgers, ranking signals (i.e., “relevance scores”) for the results may be calculated based on the recorded dwell scores. Von Hilgers claims 7, 8 (“wherein the relevance score of a search result is at least partly based on an estimate of the time for which the user has focused on the search result”), 9. The ranking signals may be used to refine a search query. Id. claim 7. The refined search query may be used to generate a next set of search results. Id. at 3-4, claim 1 (“Creating a second search query, based on first search query 
Regarding claim 20, which depends on claim 17, Von Hilgers teaches wherein using the updated ranking signals to generate the next set of search results includes boosting a rank of a result responsive to determining that the result is similar to a result in the set of search results that has a respective dwell score that meets a threshold. Von Hilgers at 3-5, figs. 1, 3.
Regarding claim 21, which depends on claim 17, Von Hilgers teaches wherein the respective dwell score for a result is a weighted combination of at least two of a factor indicating an amount of time the result has been in the viewport, a factor indicating a position of the result in the viewport, a factor indicating a distance of the result from a cursor, or a factor indicating a percentage of the result that is in the viewport. Von Hilgers claim 9 (“wherein the estimate of the time for which the user has focused on the search result is also based on scroll movements and/or on the position of the search result in a display of the user”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Von Hilgers, WO 2011/11732 A1, in view of Official Notice, further in view of Cramer, US 2014/0032311 A1.
Regarding claim 10, the combination of Von Hilgers with Official Notice teaches a method comprising:
Receiving a query from a client device. Von Hilgers at 3, claim 1 (“Receiving a first search query by a user; Executing the search query”).
Determining a plurality of ranked search results from an inverted index that are responsive to the query. Von Hilgers at 3, 5, claim 1 (“Obtaining a list of search results, based on the search query”). Von Hilgers does not explicitly disclose the use of an inverted index. However, Official Notices is taken that the use of an inverted index data structure as part of a search engine algorithm is common in the prior art. The Official Notice is considered admitted prior art as Applicant has either failed to traverse the Official Notice or the traversal was inadequate. See MPEP § 2144.03(C).
Providing a first portion of the plurality of ranked search results for display in a viewport at the client device. Von Hilgers at 3, 5, claim 1 (“Sending, at least partially, the list of search results to the user”).
Receiving a dwell score for at least a first result of the first portion of the plurality of ranked search results. In Von Hilgers, a dwell time for a result may be monitored and recorded. Von Hilgers at 4, claim 1 (“Monitoring the user’s interactions with the sent results”). A dwell score (i.e., “relevance score”) may be calculated based on the recorded dwell time. Id. claims 7, 
Receiving a request for a next page of search results. In Von Hilgers, a user may request a next page of search results. Von Hilgers at 2-3, claims 1 (“Creating a second search query, based on first search query and the monitored user interactions”), 2, 4 (“wherein the signal is a next or previous results signal”).
Determining a second portion of the plurality of ranked search results from the inverted index that are responsive to the query. In Von Hilgers, more relevant search results may be determined based on a refined search query including the identification of a search result with a long dwell time. Von Hilgers at 4-5, fig. 1, claims 1 (“Updating the list of search results, based on the second search query”), 2 (“sending, at least partially the updated lists of search results to the user”). Von Hilgers does not explicitly disclose that the more relevant search results are included in the initial plurality of ranked search results. However, in Cramer, a second portion of a plurality of ranked search results may be determined in response to a next page request. Cramer ¶¶ 16, 45.
Re-ranking the second portion of the plurality of ranked search results based in part on the dwell score so that results from the second portion of the plurality of ranked search results that are similar to the first result receive a boost in rank. In Von Hilgers, the search engine may transmit the more relevant search results to the client. Von Hilgers at 4-5. The search engine ranks the search results according to their relevance to the refined search query. Id. at 3-5. Von Hilgers does not explicitly disclose that the more relevant search results are re-ranked. 
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Von Hilgers’s process of determining search results responsive to a query with the Official Notice that an inverted index may be used by a search engine algorithm to obtain results to a query. Such a modification would optimize the speed and performance of a search query.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Von Hilgers’s process of determining more relevant search results based on a dwell score with Cramer’s process of determining a second portion of ranked search results in response to a next page request and re-ranking the second portion of ranked search results. Such a modification would allow the search results with the highest probability of being relevant to by quickly presented to the user. See Cramer ¶ 3.
Regarding claim 11, which depends on claim 10, Von Hilgers teaches wherein a number of search results in the first portion of the plurality of ranked search results is a multiple of the number of search results that will fit in the viewport. In Von Hilgers, the viewport may display one search result. Von Hilgers at 4. The search engine may initially transmit, for example, four search results. Id. at 3, fig. 1.
Regarding claim 12, which depends on claim 10, Von Hilgers teaches wherein the dwell score is received responsive to the dwell score meeting a threshold. In Von Hilgers, if the dwell score meets a threshold (i.e., “a long dwell time”), the dwell score may be transmitted from the client to the search engine. Von Hilgers at 4.
Regarding claim 15, which depends on claim 10, Von Hilgers teaches wherein the first portion of the plurality of ranked search results are [sic] determined using at least one dwell score for a result previously displayed in the viewport. Von Hilgers teaches an iterative process. See Von Hilgers fig. 3.
Regarding claim 16, which depends on claim 10, Von Hilgers does not explicitly disclose, but Von Hilgers in combination with Cramer teaches wherein ranking the second portion of the plurality of ranked search results includes boosting a rank of a result responsive to determining that the result has a same category as a result in the first portion of the plurality of ranked search results that has a respective dwell score that meets a threshold. In Cramer, a category (i.e., “subordinate keyword”) may be determined based on a user’s interaction with a first search result from a first plurality of search results. Cramer ¶ 43. A second search result in a second plurality of search results may be boosted (i.e., “pulled forward”) based on the second search result’s positive association with the determined category. Id.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Von Hilgers’s process of ranking search results based on a dwell score with Cramer’s process of boosting a rank of search result based on the search results being associated with the same category as a previously selected search result. Such a modification would provide a way to present first the search results with the highest probability of being relevant to the user. See Cramer ¶ 3.

Claims 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Von Hilgers, WO 2011/11732 A1, in view of Official Notice, further in view of Cramer, US 2014/0032311 A1, further in view of Yi, US 2014/0280890 A1.
Regarding claim 13, which depends on claim 10, Von Hilgers does not explicitly disclose, but Yi teaches wherein the dwell score is a weighted combination of factor indicating an amount of time the first result has been in the viewport, a factor indicating a position of the first result in the viewport, and factor [sic] indicating a distance of the first result from a cursor. In Yi, the dwell score (i.e., “user engagement score”) may be calculated based on one or more user engagement metrics. Yi ¶¶ 97, 148. Measured user engagement metrics may include mouse cursor activities. Id. ¶¶ 78, 103-104.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Von Hilgers’s process of ranking search results based on a dwell score with Yi’s process of measuring user engagement metrics for a content item. Such a modification would provide a way to more accurately personalize query results based on a user’s perceived interests. See Yi ¶ 78.
Regarding claim 14, which depends on claim 10, Von Hilgers does not explicitly disclose, but Yi teaches wherein the dwell score is a weighted combination of a factor indicating an amount of time the first result has been in the viewport, a factor indicating a position of the first result in the viewport, and a factor indicating a percentage of the first result that is in the viewport. In Yi, the dwell score (i.e., “user engagement score”) may be calculated based on one or more user engagement metrics. Yi ¶¶ 97, 148. Measured user engagement metrics may include the portion of content that is visible in the viewport. Id. ¶¶ 140-142.
See Yi ¶ 78.

Claims 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Von Hilgers, WO 2011/11732 A1, in view of Lazier et al., US 2009/0240683 A1.
Regarding claim 18, which depends on claim 17, Von Hilgers does not explicitly disclose, but Lazier teaches responsive to determining that the respective dwell score for a first search result of the set of ranked search results meets a threshold, displaying suggested links for the first search result in the viewport. In Lazier, based on the satisfaction of a user-driven condition, content-item-based query suggestions may be dynamically presented. Lazier fig. 3 (step 320), ¶¶ 34, 36, 47, 50. The content-item-based query suggestions may comprise links. Id. ¶¶ 38, 43.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Von Hilgers’s process of ranking search results based on a dwell score with Lazier’s process of displaying suggested links for a search result in a viewport. Such a modification would allow for the presentation of alternative links that provide more focused information, thus increasing utility. See Lazier ¶ 14.
Regarding claim 19, which depends on claim 18, Von Hilgers teaches wherein the suggested links include at least one link associated with content that is tangential to content associated with the first search result and at least one link associated with content that is similar to the content associated with the first search result. Von Hilgers at 3-5, figs. 1, 3.

Allowable Subject Matter
Claims 1-5 and 7-9 contain allowable subject matter.
Claims 1-5 and 7-9 are allowed.

Response to Arguments
The prior rejections of claims 2-3, 13-14 and 21 under § 112(a) have been withdrawn based on the corresponding amendments to the claims.
The prior rejection of claim 11 under § 112(b) has been withdrawn based on the corresponding amendment to the claim.
Regarding independent claim 10, Applicant’s arguments with respect to the nonobviousness have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection to teach the newly amended/added limitations. Applicant is referred to the above detailed rejections for further explanation.
Regarding independent claim 17, Applicant merely presents a general allegation of patentability. See Reply at 8. A response to an Office action must “be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action.” 37 CFR § 1.111(b) (emphasis added). Applicant’s allegation does not comply with the requirements of 37 CFR § 1.111(b), and therefore is unpersuasive.
Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144